Title: To Benjamin Franklin from Jean-François Fournier, 4 September 1777
From: Fournier, Jean-François
To: Franklin, Benjamin


Monsieur
De paris ce 4. 7bre 1777.
Pour répondre a l’honneur de votre demande des cinquante livres de caracterres d’imprimerie que vous m’avez faites le jours de la st. Louis lorsque j’ai eu l’honneur de vous parler étant avec mon épouse et ma fille, je n’ai pas fait la reflexion de vous repondre que vous ne pouviez pas faire grand choses avec si peut du caracterre dont vous avez gardé l’Epreûve. Attendu que pour faire 6. feuille d’impressions il faudroit 650. pesant de caracterre, il vous faudroit pour le moins vingt cinq mille de lettres, qui vous feroit une feuille d’impression. Alors ce seroit au environ de 160. ou 80. pesant assortie de cadrat et espaces. Pour faire quelque choses, alors cela seroit a trente sols la livre, la somme d’environ plus ou moins de cent ecus. Lorsqu’on en fait faire une fonte complette de 7. à 800. pesant on [ne] la paye que vint quatre sols la livre. Si cela vous convient, vous aurez la bonté de me donner vos ordres precis et me faire toucher un acompte de 150. l.t. Vous pairez le reste en recevant l’ouvrages. En attandant l’honneur de votre reponce, je suis avec le plus profond respec Monsieur Votres trés humble et trés obeissant serviteur
J.F. Fournier filsGraveur et fondeur en caracterred’imprimerie rue du foin St. jacque a paris.
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin. / Maison de Mr. Le Ray de chaumont / intendant honnoraire de l’hotel Royale / des invalides. / A passy
Notation: Fournier fils 4. 7bre. 1777.
